Citation Nr: 1515708	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  04-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a chronic acquired psychiatric disorder. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for residuals of a stroke. 

4. Entitlement to service connection for an aneurysm. 

5. Entitlement to service connection for diabetes mellitus. 

6. Entitlement to service connection for peripheral neuropathy of the upper extremities. 

7. Entitlement to service connection for peripheral neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	New York Divison of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The RO denied service connection for hypertension, residuals of a stroke, aneurysm, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities in a June 2003 rating decision.  In October 2009 the RO denied service connection for schizoaffective disorder.
 
In a January 2007 decision, the Board found that new and material evidence had been submitted to reopen a claim for service connection for hypertension and remanded the issue back to the RO to be considered on a de novo basis. The Board also remanded the remaining issues listed on the title page. The case returned to the Board, and the Board again remanded it in June 2010 to provide the Veteran with notice of the October 2009 rating decision and allow him the opportunity to appeal the denial.  The Veteran perfected his appeal and the claim has since been returned to the Board for further appellate action.  

Per the Veteran's request, a hearing at the RO before the Board was scheduled for August 2005, but that same month, he canceled the hearing and has not requested that it be rescheduled.  Therefore, his request for the hearing was considered withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for a traumatic brain injury (TBI) has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has a psychiatric disorder due to an in-service motor vehicle crash.  Service treatment records reflect that the Veteran was diagnosed with head trauma after a motor vehicle crash in 1981.

In June 2007 the Veteran underwent a VA examination at which he was diagnosed with major depressive disorder with psychotic features, history of head trauma (r/o traumatic brain injury), history of alcohol and cocaine abuse.  The examiner noted that the Veteran believes his current symptoms are an exacerbation of a chronic condition which he contends was triggered by his head injury.  The examiner stated that there is evidence to support the possibility that the Veteran suffered a TBI.  The examiner recommended a neuropsychological examination to determine whether the Veteran has a service-connected condition related to his reported head trauma in service.  The examiner stated that further evaluation may help to determine whether the Veteran's mood, behavioral, and cognitive symptoms that are consistent with major depressive disorder with psychotic features are also sequelae of his head trauma.

The Veteran underwent another VA examination in August 2014.  The examiner found that the Veteran meets the criteria for psychotic disorder due to another medical condition.  The examiner stated that the Veteran reported forgetfulness, double vision, and headaches after his in-service motor vehicle crash but did not report auditory hallucinations until after a 1991 brain aneurysm.  The examiner opined that the Veteran's symptoms he experienced from the motor vehicle crash are more consistent with a TBI than a psychiatric disorder.  Therefore, the examiner concluded that the Veteran's current psychotic disorder is less likely than not due to his in-service motor vehicle crash or exacerbation of his post motor vehicle crash symptoms.  The examiner also recommended that the Veteran be assessed for a TBI.

Records do not reflect that the Veteran has undergone an examination for TBI as recommended by both VA examiners.  On remand, the Board finds that the Veteran should be afforded a TBI examination.  The Board notes that the Veteran specifically filed a claim for service connection for TBI in November 2014.

The Board finds that the claim for service connection for TBI is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  On remand, the RO should adjudicate the claim for service connection for TBI, and, based on the evidence gathered and outcome of the claim, consider whether further development is needed as to the Veteran's claim for service connection for an acquired psychiatric condition, to include an additional medical opinion considering any evidence, and if applicable, an opinion as to whether the Veteran's psychiatric condition is secondary to or aggravated by his TBI.

With regard to the remaining issues on appeal, the Board notes that the Veteran has contended that all of the claimed disabilities are related to the injury caused by his in-service motor vehicle crash.  In the June 2010 remand, the Board found that the Veteran's claim for service connection for a psychiatric disorder should be adjudicated before considering his remaining claims for service connection.  The RO issued a statement of the case in September 2014 with respect to the Veteran's claim for service connection for an acquired psychiatric condition, but did not issue a supplemental statement of the case with respect to the remaining issues on appeal.  On remand, the AOJ should ensure an SSOC is issued as to those issues after the Veteran's claims for service connection for a psychiatric disorder and TBI are adjudicated.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1. Complete all required development for the Veteran's claim for service connection for TBI, including arranging for the Veteran to undergo a VA examination for TBI.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a TBI related to his service.  The examiner should further discuss all secondary residuals if a TBI is diagnosed, to include whether the Veteran's current psychiatric disorder was caused or aggravated by his TBI.  All conditions secondary to TBI, if present, should be noted.  
  
2. Then, adjudicate the Veteran's TBI claim and readjudicate the Veteran's claim for service connection for an acquired psychiatric condition, to include as secondary to TBI.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. After the forgoing is completed, readjudicate the Veteran's remaining claims for service connection for hypertension, residuals of a stroke, aneurysm, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






